  Case 19-35116      Doc 33   Filed 08/07/20 Entered 08/10/20 08:06:15               Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:      19-35116
Donald C Norton                            )
                                           )               Chapter: 13
                                           )
                                                           Honorable Janet S. Baer
                                           )
                                           )               Kane
              Debtor(s)                    )

                                       Order Modifying Plan

       This matter coming to be heard on the Trustee's Motion to Modify Plan, proper notice having
been given, and the Court being duly advised in the premises,

  IT IS HEREBY ORDERED that the Debtor's monthly plan payment is increased from $1,375 to
$1,713.




                                                        Enter:


                                                                 Honorable Janet S. Baer
Dated: August 07, 2020                                           United States Bankruptcy Judge

 Prepared by:
 Glenn Stearns Chapter 13 Trustee
 801 Warrenville Road, Suite 650
 Lisle IL 60532
 630-981-3888
